         Case 2:13-cr-00120-APG-GWF Document 277 Filed 03/10/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                              Case No.: 2:13-cr-00120-APG-GWF

 4          Plaintiff                                                     Order

 5 v.                                                           [ECF Nos. 272, 274, 275]

 6 MICHAEL SAN CLEMENTE,

 7          Defendant

 8         I ORDER the clerk of court to seal ECF Nos. 274 and 275 because they contain

 9 personally identifying information.

10         I FURTHER ORDER that defendant Michael San Clemente’s motions related to

11 garnishment (ECF No. 272, 274, 275) are DENIED without prejudice to San Clemente filing

12 the motions through his counsel. See ECF No. 263 (notice of appearance by Terrence Jackson);

13 LR IA 11-6(a) (“Unless the court orders otherwise, a party who has appeared by attorney cannot

14 while so represented appear or act in the case. This means that once an attorney makes an

15 appearance on behalf of a party, that party may not personally file a document with the court; all

16 filings must thereafter be made by the attorney.”).

17         DATED this 10th day of March, 2021.

18

19
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
